Citation Nr: 0901066	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-17 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:         Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Boston, Massachusetts regional office (RO) of the Department 
of Veterans Affairs (VA).  That decision denied the veteran's 
request to reopen his previously denied claim for service 
connection for lumbosacral strain as the veteran had not 
submitted new and material evidence.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
lumbosacral strain was finally denied in December 1986 and 
July 1997 Board decisions.

2.  Evidence received since the July 1997 Board decision does 
not relate to a previously unestablished element of the claim 
necessary to substantiate the claim and does not raise a 
reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision denying service connection 
for lumbosacral strain is final.  38 U.S.C.A. § 7104(b) (West 
2002), 38 C.F.R. §§  20.100, 201104 (2008).

2.  Evidence received since the July 1997 rating decision 
denying service connection for his lumbosacral strain is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The veteran was provided with a letter dated September 2003 
in which the RO notified him of what evidence was required to 
substantiate entitlement to service connection for a back 
condition.  The letter told him what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the veteran in obtaining this 
evidence.  This letter met the duty to notify the veteran in 
accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the September 2003 letter.  However, the 
remaining elements of proper Dingess notice were not provided 
until the April 2008 letter.  VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini.  As 
the veteran's claims were readjudicated in an August 2008 
supplemental statement of the case, this timing deficiency 
was cured.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

An April 2008 letter also informed the veteran that his claim 
had been previously denied, informed him of the need for new 
and material evidence to reopen the claim, provided 
regulatory definitions of "new" and "material" and 
informed him of the bases for the prior denial.  The letter 
thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, and 
private treatment records have been obtained.  An appropriate 
VA examination has been conducted, and a relevant opinion has 
been provided.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of the veteran's claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

New and Material Evidence

A finally adjudicated claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Lumbosacral Strain

The evidence considered in the December 1986 Board decision 
included the veteran's service treatment records, a September 
1984 hospital discharge form summarizing the veteran's April 
1984 to September 1984 hospitalization, and June 1984 
progress notes.

The Board also considered the veteran's contention that he 
had incurred a back injury on the U.S.S. Barbey while the 
ship was in Guam and that he had experienced back pain since 
that injury.

The veteran's March 1974 service entrance examination was 
negative for any relevant abnormalities.  A February 1977 
treatment note reflects that the veteran had sustained a 
black eye due to a fight.  The remaining service treatment 
records are negative for any for any complaints, treatments 
or diagnoses of any back condition.  On his November 1977 
discharge Report of Medical History (RMH) form, the veteran 
indicated that he had a variety of conditions, including 
swollen or painful joints and recurrent back pain.  The 
examiner noted that "all of [the veteran's] positive answers 
[were] evaluated" and that they were not considered 
disabling.  A November 1977 discharge examination was 
negative for any relevant abnormalities.

The September 1984 VA hospital discharge summary and June 
1984 progress notes described the veteran's inpatient 
treatment for schizophrenia.  The discharge summary noted 
that the veteran had a reported history of recurrent back 
pain secondary to scoliosis, and reflected their 
recommendation of physical therapy.  It was noted that the 
veteran's ability to participate in such physical therapy was 
limited by his poor mental state.

Additional evidence was received after the Board's December 
1986 decision and was considered in its July 1997 decision.  
Deck logs from the U.S.S. Barbey dated in January and 
February 1977 were provided.  These demonstrated that the 
ship was docked in Guam during this period, but do not report 
the veteran's claimed back injury.  

Social Security Administration (SSA) records dated in October 
1984, reflect that the veteran was awarded benefits on the 
basis of chronic schizophrenia.  A radiology report dated in 
July 1989 indicated that some hypertrophic changes were 
present at L2-3 anteriorly.  A June 1992 VA examination 
revealed that the veteran had a mild scoliosis with a 
convexity towards the left and noted that he had difficulty 
in relating his history.  A diagnosis of low back strain with 
questionable radiculopathy was made.  Finally, portions of 
the veteran's service personnel records were submitted 
demonstrating his home port of choice, that he had completed 
coursework in December 1974, and that he was not eligible for 
reenlistment.

In the July 1997 decision, the Board found that the veteran 
had failed to present new and material evidence to reopen the 
claim for service connection for low back strain.  

Additional evidence has been received since the July 1997 
Board decision.  A November 1998 VA mental disorders 
examination noting that the veteran was quite bright despite 
being unable to provide a coherent history, and confirming 
the earlier diagnosis of schizophrenia was received.  

The veteran underwent a VA back examination in November 1998.  
The veteran reported that he had injured his back in an 
assault by a shipmate in service and had experienced back 
pain ever since.  The examiner diagnosed chronic lumbosacral 
strain.  

Private treatment records from March 1994 to August 1999 
reflecting the veteran's continued low back pain complaints 
as well as a finding minimal narrowing at L5-S1, were 
received.  A July 1986 private history and examination report 
was submitted reflecting the veteran's continued complaints 
of back pain.  

Portions of the veteran's personnel records include the 
veteran's enlistment contract and various test scores, but 
contain no information relative to the low back disability.

Records were also received from the Soldiers Home of Holyoke.  
These are dated from July 1986 to May 1996.  The July 1986 
note shows that the veteran complained of back and leg pain 
that had been present since February.  He reported two back 
injuries in service.

The veteran's claim was denied in the Board's December 1986 
decision because the evidence did not show that the current 
back disability was related to service.  The Board's July 
1997 decision found that the veteran had not submitted new 
and material evidence.

Board decisions are final when issued, unless the decision 
has been ordered reconsidered.  38 C.F.R. § 20.1100.  Because 
reconsideration has not been ordered, the July 1997 decision 
constitutes the last final decision on the claim for service 
connection for lumbosacral strain.

The question then, is whether new and material evidence has 
been received.  The element that was found to have been 
unproven in the prior decisions was a link between the 
current back disability and service.  The evidence received 
since July 1997 includes the veteran's reports of a 
continuity of symptomatology since the alleged injuries in 
service, but these contentions were of record at the time of 
the prior Board denials.

The veteran's newly submitted VA and private treatment 
records continue to show treatment for back pain and his 
lumbosacral sprain.  These records do not reflect any opinion 
as to the etiology of his current lumbosacral sprain, nor do 
they establish that the veteran suffered a disease or injury 
while in service.

As none of the additional evidence received since the 
December 1986 Board decision contains new information 
pertaining to a nexus between the current lumbosacral strain 
and service, and the absence of such evidence was the basis 
for the prior denial, new and material evidence has not been 
received.  The claim is therefore not reopened.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt, but the evidence is not so evenly balanced 
as to give rise to such doubt.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been received, the claim 
for service connection for lumbosacral strain is not 
reopened, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


